DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         







 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JOSE GUADALUPE SOLIS,                            §     APPEAL FROM THE 145TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     NACOGDOCHES COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to withdraw his notice of appeal.  The motion is signed by
Appellant and his counsel.  No decision having been delivered by this Court, the motion is granted,
and the appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered September 14, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(DO NOT PUBLISH)